COUNTY SHERIFF — ELECTIONS — QUALIFICATIONS OF CANDIDATES — EQUIVALENCY CERTIFICATE SUFFICIENT TO MEET HIGH SCHOOL EDUCATION REQUIREMENT Under the provisions of Senate Bill 322 of the Second Regular Session of the Thirty-fifth Oklahoma Legislature, a candidate for the Office of County Sheriff who successfully completes a G.E.D. test and thus is issued a certificate of high school equivalency is qualified to run for County Sheriff insofar as requirements for a "high school education" are concerned.  The Attorney General has considered your request for an opinion wherein you ask, in effect, the following question: As regards Senate Bill 322, is the successful completion of a G.E.D. test leading to a certificate of high school equivalency sufficient to meet the high school education requirements of the Bill? Senate Bill 322, of the Second Regular Session of the Thirty-fifth Oklahoma Legislature, which was signed by the Governor with an emergency clause on May 28, 1976, provides that candidates for the Office of County Sheriff, in addition to other qualifications, possess at least a "high school education". Although your opinion request is the only formal one received, there have been numerous inquiries from throughout the State as to whether a certificate of high school equivalency issued pursuant to the successful completion of a general educational development test is sufficient to meet the requirements of a "high school education" as contained in Senate Bill 322. It would be difficult indeed to hold otherwise.  The G.E.D. testing program is operative within each State of the Union, usually under the joint direction and responsibility of the State Department of Education and the Commission on Accreditation of Service Experience of the American Council on Education. Generally speaking, a G.E.D. test may be administered only to an adult who has a "serious need" for taking the test. The term "serious need" has been defined as the need to qualify for admission to college, to meet induction requirements of the Armed Forces, to meet educational requirements for employment or promotion in a job, to meet requirements of state and local boards of licensing examiners for occupations where a high school education is required, or, simply, to earn a high school equivalency for reasons of personal satisfaction. In the Preface of the 1976 Edition of the G.E.D. Testing Service Bulletin, Policies and Centers, the following language appears: "The credentials issued by state-level departments of education are official documents that are acceptable in the same manner as high school graduation diplomas." It is apparent that a certificate of high school equivalency issued pursuant to the successful completion of a G.E.D. test should be sufficient to satisfy the requirements of a "high school education" as contained in Senate Bill 322.  It is, therefore, the opinion of the Attorney General that your question be answered in the following manner: Under the provisions of Senate Bill 322 of the Second Regular Session of the Thirty-fifth Oklahoma Legislature, a candidate for the Office of County Sheriff who successfully completes a G.E.D. test and thus is issued a certificate of high school equivalency is qualified to run for County Sheriff insofar as requirements for a "high school education" are concerned.  (MICHAEL CAUTHRON) (ksg)